UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12 b - 2 of the Exchange Act)Yes ¨No x Commission File Number 0-26119 UONLIVE CORPORATION (Exact name of Registrant as specified in its charter) Nevada 87-0629754 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5/F, Guangdong Finance Building 88 Connaught Road West, Hong Kong (Address of principal executive offices) (011) (852) 2116-3560 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes|X|No |_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes|_|No|_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large Accelerated Filer |_| Accelerated Filer |_| Non-accelerated Filer |_| Smaller Reporting Company|X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes |_| No |X| State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: July 19, 2010, 1,996,355 shares. Table of Contents UONLIVE CORPORATION Form 10-Q for the period ended June 30, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 F-1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Six Months ended June 30, 2010 and 2009 (Unaudited) F-2 Condensed Consolidated Statements of Cash Flows for the Six Months ended June 30, 2010 and 2009 (Unaudited) F-3 Condensed Consolidated Statements of Stockholders’ Deficit for the Six Months ended June 30, 2010 F-4 Notes to Condensed Consolidated Financial Statements F-5 – F13 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4 - CONTROLS AND PROCEDURES 20 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 21 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4 - REMOVED AND RESERVED 21 ITEM 5 - OTHER INFORMATION 21 ITEM 6 - EXHIBITS 21 SIGNATURES 22 2 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS UONLIVE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2009 (Currency expressed in United States Dollars (“US$”), except for number of shares) June 30, 2010 December 31, 2009 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - Accounts receivable, related party - Deposits and other receivables Total current assets Non-current assets: Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Amount due to a shareholder Total current liabilities Non-current liabilities: Note payable to a shareholder Total liabilities Stockholders’ deficit: Series A, Convertible preferred stock, $0.001 par value; 10,000,000 shares authorized, 500,000 shares issued and outstanding as of June 30, 2010 and December 31, 2009 Common stock, $0.001 par value; 200,000,000 shares authorized; 1,996,355 shares issued and outstanding as of June 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to the condensed consolidated financial statements. F-1 Table of Contents UONLIVE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended June 30, Six months ended June 30, REVENUES, NET - Related party $ - Non-related party Total revenues, net COST OF REVENUE (exclusive of depreciation) GROSS (LOSS) PROFIT ) ) ) Operating expenses: Sales and marketing - General and administrative Total operating expenses LOSS BEFORE INCOME TAXES ) Income tax expense - NET LOSS $ ) $ ) $ ) $ ) Other comprehensive income (loss): - Foreign currency translation gain (loss) ) ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common stock outstanding – basic and diluted See accompanying notes to the condensed consolidated financial statements. F-2 Table of Contents UONLIVE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Six months ended June 30, Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Changes in operating assets and liabilities: Accounts receivable, trade Accounts receivable, related party ) - Deposits and other receivables 45 Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Amount due to a shareholder Net cash provided by financing activities Effect of exchange rate change on cash and cash equivalents ) 9 NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for income taxes $
